Citation Nr: 0730506	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a TDIU and 
service connection for hearing loss, tinnitus, and post-
traumatic stress disorder (PTSD).  

In December 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss due to disease or 
injury in service is not of record.

3.  Competent evidence of tinnitus due to disease or injury 
in service is not of record.  

4.  The veteran did not engage in combat with the enemy.

5.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence 
his alleged in-service stressors.

6.  Competent evidence of post-traumatic stress disorder 
(PTSD) due to disease or injury in service is not of record.  

7.  The veteran does not have a service-connected disability.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  

4.  The criteria for a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 and June 2006 letters sent to 
the veteran.  In both letters, VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  The Board also notes that both letters 
informed the veteran of the evidence necessary to 
substantiate the claim for entitlement to a total rating for 
compensation based on individual unemployability by informing 
him of the specific criteria needed for that benefit.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the April 
2005 rating decision, the veteran has not been prejudiced, as 
the claims of entitlement to a TDIU and service connection 
for hearing loss, tinnitus, and post-traumatic stress 
disorder (PTSD) are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records from 
December 1980 to September 1995.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for hearing loss, tinnitus, and post-traumatic stress 
disorder (PTSD), VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the claimed disabilities and his active 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his disability and 
service, and the veteran has not provided such evidence or 
indicated where such evidence may be found.  Furthermore, 
unlike Wells, the veteran did not submit evidence of current 
disabilities, although he was advised to submit or identify 
such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities for the veteran's claimed conditions.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.  

A.  Hearing Loss and Tinnitus

The veteran asserts during the December 2006 hearing that his 
current hearing loss and tinnitus are related to his active 
military service.  He testified during the hearing that being 
an artillery man exposed him to a loud noise environment 
during his military career.  Service records reveal that the 
veteran's military occupational specialty (MOS) was a 
logistics man with a related civilian occupation of a clerk 
typist.  The veteran contends that his hearing loss and 
tinnitus are attributable to his military service.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hearing loss and tinnitus.  
The veteran is competent to allege that he noticed problems 
with his hearing as well as ringing in the ears while in 
service, but there are no complaints of hearing problems or 
ringing of the ears during service or many years thereafter.  
Service medical records reflect no complaints, treatment, or 
diagnoses of hearing loss and tinnitus, and clinical 
evaluation of the ears upon discharge in July 1968 was noted 
as being normal.  Even though there have been intermittent 
complaints of hearing loss and ringing of the ears by the 
veteran throughout the pendency of this appeal, the 
complaints are overly remote to service to be dispositive of 
the claimed conditions being incurred in service.  
Additionally, the veteran has not been diagnosed with hearing 
loss and tinnitus by a medical professional.  Therefore, the 
veteran has not brought forth competent evidence from a 
medical professional of a "disability" and service 
connection cannot be granted for such disabilities.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

However, assuming without deciding that the veteran has 
hearing loss and tinnitus following his discharge from 
service, he has not brought forth competent evidence that the 
hearing loss and tinnitus are related to his service.  The 
Board finds that the preponderance of the evidence is against 
a finding of the veteran having hearing loss and tinnitus 
while in service or immediately thereafter as a result of 
service.  Post service treatment records dated December 1980 
to September 1995 contain no complaints, treatment or 
diagnoses of hearing loss or tinnitus.  Even though the 
veteran stated during the December 2006 hearing that he had 
ringing in the ears and hearing loss in service, there is no 
medical evidence of record showing current diagnoses of 
tinnitus and hearing loss.  The veteran is not competent to 
provide a nexus between hearing loss and tinnitus to his 
military service, as the evidence does not show that he has 
the requisite knowledge of medical principles that would 
permit him to render opinions regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, hearing 
loss and tinnitus cannot be related to acoustic trauma in 
military service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for hearing loss and tinnitus, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.



B.  Post-Traumatic Stress Disorder (PTSD)

The veteran contends that service connection is warranted for 
post-traumatic stress disorder (PTSD).  In his January 2005 
stressor statement, the veteran explains that during the 
midsummer of 1965 until midsummer of 1966, he was exposed to 
constant sniper bullets and incoming explosions while driving 
an ammo supply truck while stationed in Chu Lai and Qui Nhon, 
Vietnam.  He stated that he witnessed rockets and mortar 
attacks on base, a sergeant come under a sniper attack, two 
dead bodies, and a young Vietnamese boy killed because he was 
carrying a hand grenade while serving with the "H" Company, 
3rd Battalion, 11th Marines.  The veteran asserts that since 
his discharge from service, he experiences panic and anxiety 
attacks, nightmares, crying spells, isolation, flashbacks, 
hallucination, mood swings, and suicidal ideation.  The 
veteran states that his current PTSD is attributable to his 
active military service.  

As previously stated, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).  

In this case, the evidence of record does not show that the 
veteran personally engaged in combat with the enemy.  The 
veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was logistics man with related civilian 
occupation as a clerk typist.  The veteran earned the Good 
Conduct Medal, National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and Marksman Rifle 
Badge; however, there are no medals or citations that reflect 
participation in combat operations.  Because it appears that 
the veteran did not engage in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence that corroborates 
the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2006); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

Since the Board has determined the veteran did not engage in 
combat with the enemy, the controlling issue in this case is 
whether there is independent, credible supporting evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressors.  See Doran, supra; 38 C.F.R. § 
3.304(f).  In this context, the Board notes that, although 
the credible supporting evidence need not be service 
department evidence, service department records cannot 
contradict the veteran's testimony regarding inservice 
stressors.  Id.  

After careful review of the evidence, the Board finds the 
veteran has not provided any stressor that can be verified by 
the service department or provided any credible supporting 
evidence showing that his claimed stressors actually 
occurred.  The Board does note the veteran has attempted to 
provide clarifying information regarding his stressors, such 
as an approximate time frame and location of the stressors.  
The Board also notes that it has been many years since these 
events occurred, and the veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to the 
veteran's claim and, without specific months and years, full 
names, and the veteran's units of assignment during the 
event, the service department is unable to verify that these 
events actually occurred.  Furthermore, in evaluating the 
veteran's claim, the Board finds it probative that the 
veteran's service personnel records do not assist him in 
establishing that the claimed events occurred or that he was 
in the locations where he claimed to be.  There is no 
independent evidence of record showing that his military 
occupational specialty (MOS) as a logistics man exposed him 
to the asserted stressful events, or any other events 
involving intense fear, helplessness, or horror.  In essence, 
the veteran's lack of detail about the alleged incident makes 
it impossible for it to be verified.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2006).

In addition, the Board finds the veteran has not provided 
sufficient details about his claimed inservice stressors.  
The only evidence of record which indicates that the 
veteran's claimed stressors actually occurred consists of his 
own statements, a January 2005 personal statement by the 
veteran's wife, and a May 2005 lay statement by a veteran who 
stated that he was in Vietnam, but belonged to a different 
Marine division.  These statements, without objective 
corroborating evidence, are of little or no probative value.  
As previously noted, the veteran's statements and assertions, 
alone, cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, supra.  

Furthermore, even if the Board conceded that the veteran was 
exposed to these stressful events as stated above, review of 
the evidentiary record reveals there is no competent medical 
evidence showing that the veteran has been diagnosed with 
PTSD.  The Board acknowledges the veteran's contentions of 
experiencing traumatic events during his active military 
service; however, post service treatment records contain no 
complaints, treatments, or findings related to a psychiatric 
disability.  While the veteran received treatment with the 
"PTSD Clinical Team," at the local VA outpatient treatment 
facility from May 1995 to September 1995, no diagnosis of the 
veteran's claimed condition has been entered.  The veteran 
was informed in December 2004 and June 2006 that he must have 
evidence of a current disability for his claimed condition.  
He has not presented any such evidence nor has he provided 
any information as to where VA could obtain such evidence.  
There is no competent medical evidence of any pertinent 
"disability;" thus, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  

The Board is cognizant of the veteran's assertions.  
Nonetheless, as a lay person without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of any specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Additionally, the Board finds the veteran's in-service 
stressors have not been verified; hence, there is no verified 
stressor present upon which a valid diagnosis of PTSD may be 
based.  Thus, the veteran's claim must be denied, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

C.  Individual Unemployability

A total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
may be assigned when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2006).  When a claimant is unable to secure 
or follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In this case, service connection is not 
currently in effect for any disabilities.  Therefore, at no 
time has the veteran met the minimum schedular requirements 
for TDIU.  See 38 C.F.R. § 4.16(a).  Furthermore, given the 
lack of service-connected disabilities, he may not receive an 
extraschedular total rating based on individual 
unemployability.  See 38 C.F.R. §§ 3.321, 4.16(b).  
Accordingly, the claim for TDIU must be denied as lacking 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


